CALOGERO, C.J., and JOHNSON, J., concur in the denial of writ and assign the following reasons.
The court of appeal opinion upsets the district court’s sentence and remands the case for the imposition of a new sentence. After remand to the district court, Relator will be afforded the opportunity to appeal the conviction and newly imposed sentence and have both the conviction and sentence examined on appeal. That being the case, we agree to the denial of Relator’s writ application without resolving whether or not the court of appeal has erred in upset*1122ting the district court’s ten-year sentence. For the foregoing reasons, we concur in the denial of the writ.